Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 24-35 and 42 are allowed in view of submitted 132 Declaration on 05/16/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cary Kappel on 06/09/2022.

The application has been amended as follows:   Claim 36-41 and 43-48 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Cobo (US 20170298465).
Cobo discloses a rolled steel sheet having same composition ranges as required by instant claim 24, relationship between nominal nickel content and maximum nickel content of the steel as required by instant claim 24.
Cobo does not disclose instant claimed Di +6.75 D(>2µm)<270. 
Applicant’s submitted 132 Dec demonstrates claimed Di +6.75 D(>2µm)<270 is a result of adding the elements such as manganese, silicon, niobium, chromium under vacuum, followed by desulfurized by mixing between the metal and the slag, which is performed under conditions that do not increase the nitrogen content, and then after checking the nitrogen content in the liquid metal, adding titanium (not under vacuum) by presenting Inventive Examples Test B-E which  manganese, silicon, niobium, chromium  are added under vacuum as compared to comparative example Test A which manganese, silicon, niobium, chromium are added under air during ladle casting from the converter.
Hence, criticality of adding the elements such as manganese, silicon, niobium, chromium under vacuum is demonstrated.
No prior art can be found to disclose adding the elements such as manganese, silicon, niobium, chromium under vacuum to arrive at claimed Di +6.75 D(>2µm)<270.
Hence, instant claims 24-35 are allowed.  As a result of allowed claim 35, withdrawn process of making the allowed product directed to claim 42 is rejoined to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515.  The examiner can normally be reached on 9am-5:30pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNY R WU/Primary Examiner, Art Unit 1733